Citation Nr: 1101612	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  04-35 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability 
with 
right peroneal neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1975 to August 
1978.  He had subsequent service in the United States Naval 
Reserve.

This case was previously before the Board of Veterans' Appeals 
(Board) on two occasions, the last time in June 2009.  Each time, 
it was remanded for further development.  Following the requested 
development, the RO; the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for a right knee disability 
with right peroneal neuropathy.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDING OF FACT

A right knee disability with right peroneal neuropathy was first 
manifested many years after service, and the preponderance of the 
evidence shows that it is unrelated thereto. 


CONCLUSION OF LAW

A right knee disability with right peroneal neuropathy is not the 
result of disease or injury incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§38 U.S.C.A. § 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for a right knee disability with right 
peroneal neuropathy.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA has 
met that duty.

In April 2003, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection, as well as the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service personnel records; records reflecting his 
treatment after service by R. P., M.D., T. A., M.D., and K. D., 
M.D.; records from St. Joseph Regional Medical Center and Elkhart 
General Hospital; records reflecting his treatment by VA from 
January 2005 to August 2006; and records from the Social Security 
Administration.  

In June 2003, December 2008, and March 2010, VA examined the 
Veteran to determine the nature and etiology of any right knee 
disability and/or right peroneal neuropathy found to be present.  
The VA examination reports show that the examiners reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA examinations 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Finally, the Veteran had a December 2005 hearing at the RO before 
a local VA hearing officer.  A transcript of that hearing has 
been associated with the claims folder. 

In developing the record, the RO obtained a limited number of 
service treatment records, including the report of his May 1975 
service entrance examination and the report of a May 1980 
examination, performed in conjunction with his assignment to the 
Unites States Naval Reserve.  VA made multiple attempts to obtain 
additional service treatment records through official channels, 
such as the National Personnel Records Center, and in a direct 
request to the U. S. Naval Hospital in Yokosuka, Japan, where the 
Veteran had, reportedly, received treatment.  However, those 
efforts met with negative results.  Indeed, the evidence strongly 
suggests that the Veteran's other service treatment records were 
destroyed in an April 1980 fire at the United States Naval 
Reserve Station in Gary, Indiana.  

During the course of the appeal, such as in March 2004 June 2009, 
the RO informed the Veteran of additional sources of evidence, 
including, but not limited to, medical evidence showing right 
knee disability from the time of the Veteran's military service 
to the present, as well as statements from former fellow service 
members and others who had knowledge of his right knee 
disability.  However, those efforts produced no medical evidence 
prior to May 1994 and were unavailing with respect to any 
statements from former fellow service members or others who had 
knowledge of his right knee disability.
In cases, such as this, where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no "adverse 
presumption" where records have been lost or destroyed while in 
Government control which requires VA to disprove the Veteran's 
allegation of injury or disease in service in these particular 
cases.  That is, there is no presumption, either in favor of the 
Veteran or against VA, arising from the missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 

In light of the foregoing, there is no reason to believe that 
further efforts to obtain additional service treatment records or 
alternative forms of evidence would be any more productive that 
those efforts already taken.  Such development would 
unnecessarily impose additional burdens upon VA with no 
reasonable possibility of any benefit flowing to the Veteran.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, 
such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.



The Facts

During his May 1975 service entrance examination, the Veteran 
reported that he was in good health.  He responded in the 
affirmative, when asked if he then had, or had ever had, cramps 
in his legs.  He responded in the negative, when asked if he then 
had, a trick or locked knee.  On examination, his lower 
extremities and neurologic processes were found to be normal, and 
he did not have any scars.  He did have moderate, bilateral, 
popliteal varicosities.

During a May 1980 examination for the Naval Reserve. the Veteran 
reported that he was in good health.  He responded in the 
negative, when asked if he then had, a trick or locked knee.  He 
responded in the affirmative, when asked if he then had, eye 
trouble; ear, nose, or throat trouble; hearing loss; a head 
injury; and venereal disease.  On examination, the Veteran had 
scars on his right knee and right calf.  He was found to be 
qualified for service in the Reserve.

In May 1994, the Veteran was treated by R. P., M.D. for right 
knee pain and swelling.  He reportedly had a history of 
chondromalacia, which had become prevalent on two occasions over 
the previous 10 to 15 years.  The diagnosis was questionable 
chondromalacia versus a meniscus problem.  In may 2000, the 
Veteran was treated by Dr. P. for a two to three week history of 
right knee pain of gradual onset.  The diagnosis was 
chondromalacia of the patella.

From August 2002 to May 2003, the Veteran was treated by R. W. 
P., M.D. and T. D. A., D.O., and K. D., M.D. for a right knee 
injury while playing volleyball on the 4th of July.  A workup, 
including a December 2002 EMG and nerve conduction studies, and 
an April 2003 MRI of the right knee, revealed chondromalacia, 
tears of the lateral and medical menisci and right peroneal 
neuropathy.  Records from R. W. P., M.D., dated in August 2002, 
showed that the Veteran had also injured his back while moving a 
refrigerator.  At that time, it was noted that the Veteran had a 
6 to 8 year history of right knee pain.  

In April 2003, the RO received the Veteran's claim of entitlement 
to service connection for right knee disability.  
In May 2003, at the St. Joseph Regional Medical Center, the 
Veteran underwent right knee arthroscopy with partial medial and 
lateral meniscectomy; ablation arthroplasty with drilling of the 
lateral femoral condyle; chondroplasty of the trochlea; and 
exploration and release of the peroneal nerve at the fibular 
neck.  

In June 2003, the Veteran was examined by VA to determine the 
nature and etiology of any right knee disability or peroneal 
neuropathy found to be present.  The Veteran reported that on two 
occasions in service, he had injured his right knee; when he hit 
his right knee on a ship's hatch and when he had reinjured the 
knee during a game of flag football.  Following a neurologic 
examination, the diagnosis was peroneal mononeuropathy.  
Following an orthopedic examination, the relevant diagnosis was 
degenerative changes of the right knee.  

During followup treatment by Dr. A. in October 2003, it was noted 
that the symptoms of the Veteran's right knee pathology and right 
peroneal nerve entrapment had first appeared in August 1994.  

From January 2005 through August 2006, the Veteran was treated by 
VA, in part, degenerative joint disease of his knees.  In August 
2006, he reported a 25 year history of right knee pain.

In May 2007, the Veteran was awarded Social Security disability 
benefits due to other disorders of the bone and cartilage 
(osteoporosis).  It was noted that his disability had begun in 
November 2006.

In December 2008, the Veteran was examined by VA, to determine 
the nature and etiology of any right knee disability found to be 
present.  The Veteran reiterated the history of his injuries in 
service and vaguely believed that he had been treated with 
nonsteroidal medication on one occasion in service.  He reported 
that following service, he experienced occasional knee pain until 
the late 1990's or early 2000's when he began to experience 
increased soreness, weakness, swelling, fatigability, and 
instability.  He also reported his history of right peroneal 
nerve involvement and arthroscopic right knee surgery.  On 
examination, he demonstrated surgical scars on his right knee 
which appeared well-healed and nontender to palpation.  
Following the examination, the diagnoses were degenerative joint 
disease of the right knee and right peroneal nerve injury, status 
post release with no baseline symptoms.  Considering the 20 years 
lag time between the time of the right knee injury in service and 
the benign degree of the injury in service, the examiner 
concluded that it was less likely than not that such injury was 
the cause of the Veteran's current degenerative joint disease.  
The examiner further stated that it was unclear that the 
Veteran's right peroneal nerve symptoms had any relation to his 
right knee injury whatsoever.  The timing of those symptoms being 
related to a back injury further confounded the situation.  In 
this regard, the examiner concluded that it would be extremely 
unlikely that the Veteran's mild knee injuries in service had 
caused a peroneal nerve result.

In March 2010, the Veteran was reexamined by VA, in part, to 
determine the nature and etiology of his right knee disability 
and right peroneal neuropathy.  He did not recall any right knee 
injury prior to service, but noted that he had injured his right 
knee twice on active duty:  once when he struck his right knee on 
a door edge and once when he struck it on a pipe going down some 
steps.  The Veteran stated that after those injuries, the Veteran 
got complete resolution of his right knee symptoms, and that he 
had, subsequently, run track in the Navy without any symptoms or 
difficulties.  The examiner noted that the claims folder 
documented a right knee injury in July 2002 and subsequent right 
peroneal nerve entrapment.  The history of the May 2003 right 
knee arthroscopy and peroneal nerve release was also noted.  

During the examination, X-rays confirmed the presence of mild, 
tricompartmental degenerative arthrosis, bilaterally.  The 
examiner concluded that it was less likely than not that such 
disability was a result of the Veteran's military service.  In 
this regard, the examiner noted that by the Veteran's own 
admission, he had a complete recovery from his right knee 
injuries in service, to the extent that he was able to compete in 
track, prior to his discharge from service.  In addition, the 
examiner noted that the Veteran's X-rays showed a mild degree of 
tricompartmental (or diffuse) involvement in each knee.  The 
examiner stated that if the right knee injuries in service had 
been responsible for the Veteran's current right knee disability, 
the X-rays would show a greater degree of involvement in the 
right knee compared to the left, particularly in the area of the 
injuries.  Therefore, the examiner concluded that it was more 
likely than not that the Veteran's arthritis had developed well 
after service and was most likely a result of a more generalized 
arthritis, occurring by natural progression.  Finally, the 
examiner noted that the right peroneal nerve entrapment had been 
alleviated by the May 2003 surgery and that there were no current 
symptoms of active peroneal nerve entrapment. 

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis or an organic 
neurologic disorder, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within one 
year of the veteran's discharge from active duty.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he his right knee disability and 
peroneal nerve involvement are the result of injuries sustained 
during his service in the Navy.  He states that he has had 
chronic right knee pain since that time and that his right knee 
injuries ultimately resulted in arthroscopic surgery in May 2003.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

In evaluating this claim, the Board is keenly aware that many of 
the Veteran's service treatment records are unavailable and that 
it has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report his that injured his right knee in service 
and that he has had chronic knee pain since that time.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, his opinion, without more, 
cannot be considered credible evidence of service connection.  38 
C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the available service records show that in May 
1980, he had a scar on his right knee which was not present at 
the time of his service entrance examination.  Such evidence 
supports the Veteran's contention that he injured his right knee 
in service.  However, even if he did sustain such an injury, the 
salient question is whether that injury resulted in a chronic, 
identifiable disability for which service connection may be 
granted.  In this case, it did not.

Veteran's postservice medical records show that in May 1994, he 
reported a 10 to 15 year history of right knee pain, which would 
place the onset of that pain very close to service.  Despite that 
report, there is no contemporaneous evidence of any complaints or 
clinical findings of a right knee disability with right peroneal 
neuropathy between the time of the Veteran's separation from 
service in 1978 and the recorded complaints 16 years later.  
Indeed, the preponderance of the evidence is against a finding 
that he had chronic right knee pain after his injuries in 
service.  Had he had such pain, it is reasonable to expect that 
he would have reported it during his May 1980 examination for the 
Navy reserve.  After all, he did report numerous other 
infirmities, including eye trouble and ear, nose, and throat 
trouble.  With respect to his knees, however, he actively denied 
that he then had, or had ever had, a trick or locked knee.  In 
this regard, he did not file his claim of entitlement to service 
connection for right knee disability until 2003, many years after 
his separation from service.  Such evidence strongly militates 
against his claim, as contemporaneous evidence has greater 
probative value than a history reported by the Veteran.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  In addition, the lack of any 
right knee pathology for many years after service comports with 
the Veteran's acknowledgment during his most recent VA 
examination that the right knee injuries were so benign that 
following those injuries, he had been able to run track in 
service.  

The foregoing, discussion notwithstanding, there is some 
disagreement among the VA examiners as to whether the Veteran's 
right knee pathology is related to service.  In this regard, the 
June 2003 examiner concludes that the Veteran's peroneal 
neuropathy is a consequence of his right knee injury in service 
and that it is obviously service-connected.  However, the more 
recent VA examiners conclude that it is less likely than not that 
the Veteran's right knee disability is related to service.  

In weighing and evaluating the VA examinations, the Board notes 
that the June 2003 examiner provides no rationale for his 
conclusion.  Moreover, he bases that conclusion on the history 
reported by the Veteran, rather than a review of the claims file.  
Although the claims file was available to him, the service 
treatment records were not, and he could not have set forth the 
history of the Veteran's right knee injuries in service on 
anything other than a history reported by the Veteran.  In this 
regard, it should be noted that a bare transcription of a lay 
history is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Unlike the June 2003 examiner, the VA examiners in December 2008 
and March 2010 provide a clear rationale for their conclusions.  
They note that the inservice right knee injuries were rather 
benign, that the first manifestations of right knee pain were 
recorded many years after those injuries, that those injuries had 
resolved in service to the extent that the Veteran was able to 
run track, and that the nature of the current right knee 
arthritis was diffuse rather than focal to the site of the 
injury, and that had the right knee arthritis been the result of 
an injury many years ago, it would have been worse than that 
which developed in the left knee.  However, the evidence shows 
that the extent of the arthritis was similar in both knees.

In light of the foregoing, the Board finds more support for the 
opinions of the more recent VA examiners than that of the June 
2003 examiner.  Consequently, they carry greater weight and are 
more probative of the issue.  Together with the other evidence of 
record, they strongly militate against the Veteran's claim.  

While no single piece of evidence is dispositive, the Board finds 
the preponderance of the evidence against the Veteran's claim of 
a right knee disability with right peroneal neuropathy.  Even if 
he was injured in service, and even if he has right knee 
arthritis currently, he does not meet the criteria for a finding 
of a nexus between the two.  Accordingly service connection is 
not warranted, and the appeal is denied. 

Additional Considerations

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant. By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident allegedly 
arose under combat, or similarly strenuous conditions, and is 
consistent with the probable results of such known hardships.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).  In this case, however, the preponderance of the evidence 
is against the Veteran's claim.  Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 
C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a right knee disability 
with right peroneal neuropathy is denied.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


